Title: To James Madison from Thomas Lehré, 26 March 1813
From: Lehré, Thomas
To: Madison, James


SirCharleston March 26th: 1813
Yesterday the Citizens of this place meet in one of the Churches to deliberate upon the best mode of defending this City, against an attack from our enemy, after a little discussion the enclosed Resolutions were entered into.
Certain bitter Federalists came forward at the above meeting and made a violent attack upon our Government, by saying among other things, “As the General Government had done nothing for us, it is now high time we should do something for ourselves.” This is a charge they are circulating with great industry here against the Government, no doubt with the view to endeavour to withdraw the affections of the people from their Rulers. I submit, with all due deference, whether it would not be proper in our Government, as soon as possible, to furnish its friends here, with the amounts in round numbers, of the sums which have been expended at Forts Moultrie—Johnston—and Castle Pinckney—also the sums that have been expended for Gun Boats, Barges &c. &c—And also the sums that have been placed in the Military chest here, in order that the friends of Government may be enabled to defend it against the base falsehoods that are now going the rounds against them on that head.
Whatever information may come to me from Government, upon the above subject, it may be assured I shall give it all the publicity in my power. I remain with the highest respect & esteem Sir Your very Obedt: and very Humble Servant
Thomas Lehré
